Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 1 of 27 PageID 10




               Exhibit 1
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 2 of 27 PageID 11




                Index to Exhibit 1
 A.       Civil Cover Sheet
 B.       Complaint
 C.       Summons Issued
 D.       Plaintiff’s Notice of Filing Service of Process and
          Original Summons by Chief Financial Officer of the
          State of Florida by Electronic Delivery on Thursday,
          February 7, 2019
         Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 3 of 27 PageID 12
Filing # 83768229 E-Filed 01/23/2019 01:01:42 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


       I.          CASE STYLE
                                            IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                             IN AND FOR ORANGE COUNTY, FLORIDA



                                                                       Case No.: _________________
                                                                       Judge: ____________________
  REVIVAL CHIROPRACTIC LLC aao JAZMINE PADIN, REVIVAL CHIROPRACTIC LLC aao NATALIE
  RIVERA
   Plaintiff
                 vs.
  ALLSTATE INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY INSURANCE
  COMPANY
  Defendant


       II.         TYPE OF CASE

                                                                              ☐    Non-homestead residential foreclosure
               ☐ Condominium                                                       $50,001 - $249,999
               ☐ Contracts and indebtedness                                   ☐    Non-homestead residential foreclosure
               ☐ Eminent domain                                                    $250,00 or more
               ☐ Auto negligence                                              ☐    Other real property actions $0 - $50,000
               ☐ Negligence – other                                           ☐    Other real property actions $50,001 - $249,999
                 ☐     Business governance                                    ☐    Other real property actions $250,000 or more
                 ☐     Business torts
                                                                              ☐    Professional malpractice
                 ☐     Environmental/Toxic tort
                                                                                     ☐      Malpractice – business
                 ☐     Third party indemnification
                                                                                     ☐      Malpractice – medical
                 ☐     Construction defect
                                                                                     ☐      Malpractice – other professional
                 ☐     Mass tort
                                                                              ☒    Other
                 ☐     Negligent security
                                                                                     ☐      Antitrust/Trade Regulation
                 ☐     Nursing home negligence
                                                                                     ☐      Business Transaction
                 ☐     Premises liability – commercial
                                                                                     ☐      Circuit Civil - Not Applicable
                 ☐     Premises liability – residential
                                                                                     ☐      Constitutional challenge-statute or
               ☐ Products liability                                                         ordinance
               ☐ Real Property/Mortgage foreclosure                                  ☐      Constitutional challenge-proposed
                 ☐     Commercial foreclosure $0 - $50,000                                  amendment
                 ☐     Commercial foreclosure $50,001 - $249,999                     ☐      Corporate Trusts
                 ☐ Commercial foreclosure $250,000 or more                           ☐      Discrimination-employment or other
                 ☐     Homestead residential foreclosure $0 – 50,000                 ☒      Insurance claims
                 ☐     Homestead residential foreclosure $50,001 -                   ☐      Intellectual property
                       $249,999                                                      ☐      Libel/Slander
                 ☐ Homestead residential foreclosure $250,000 or                     ☐      Shareholder derivative action
                       more
                                                                                     ☐      Securities litigation
                 ☐ Non-homestead residential foreclosure $0 -
                       $50,000                                                       ☐      Trade secrets
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 4 of 27 PageID 13
       ☐    Trust litigation
       Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 5 of 27 PageID 14


                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes ☐ No ☒


        III.    REMEDIES SOUGHT (check all that apply):
                  ☐ Monetary;
                  ☒ Non-monetary declaratory or injunctive relief;
                  ☐ Punitive

        IV.     NUMBER OF CAUSES OF ACTION: (              )
                (Specify)


                1

        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    ☒ Yes
                    ☐ No

        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ No
                   ☐ Yes – If “yes” list all related cases by name, case number and court:




        VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                    ☒ Yes
                    ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Alyson Michelle   Laderman        FL Bar No.:     0657980
          Attorney or party                                               (Bar number, if attorney)

        Alyson Michelle Laderman         01/23/2019
                (Type or print name)                                         Date
         Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 6 of 27 PageID 15
Filing # 83768229 E-Filed 01/23/2019 01:01:42 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             NINTH JUDICIAL CIRCUIT IN AND
                                                             FOR ORANGE COUNTY, FLORIDA

         REVIVAL CHIROPRACTIC LLC                            CASE NO.:
         A/A/O JAZMINE PADIN AND
         NATALIE RIVERA,                                     CLASS REPRESENTATION

                PLAINTIFF,

         v.

         ALLSTATE INSURANCE COMPANY
         AND ALLSTATE PROPERTY AND
         CASUALTY INSURANCE COMPANY,

                DEFENDANT.
                                                      /

                                       CLASS ACTION COMPLAINT

               Plaintiff, REVIVAL CHIROPRACTIC LLC A/A/O JAZMINE PADIN AND NATALIE

        RIVERA, (“Revival” or “Plaintiff”), on behalf of itself and all others similarly situated, for its

        Class Action Complaint, hereby sues Defendants, ALLSTATE INSURANCE COMPANY and

        ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, (collectively “Allstate”

        or “Defendants”), and alleges as follows:

                                  JURISDICTION, PARTIES AND VENUE

               1.      This is an action asserting class action claims for declaratory relief pursuant to

        Florida Rules of Civil Procedure 1.220(b)(1)(A) and/or 1.220(b)(2) and Florida Statutes Chapter

        86 of which in the aggregate exceeds $15,000.00, exclusive of all costs and attorney’s fees.

        Moreover, this action does not assert a claim for monetary relief.

               2.      Plaintiff, REVIVAL CHIROPRACTIC PL is a Florida corporation authorized to

        do business and doing business in Seminole County, Florida.

               3.      Defendant, ALLSTATE INSURANCE COMPANY, is a foreign profit
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 7 of 27 PageID 16




corporation authorized to transact and is transacting insurance business in Orange County,

Florida, and at all times material hereto provided no-fault insurance coverage throughout the State

of Florida.

       4.      Defendant,     ALLSTATE PROPERTY AND CASUALTY INSURANCE

COMPANY, is a foreign profit corporation authorized to transact and is transacting insurance

business in Orange County, Florida, and at all times material hereto provided no-fault insurance

coverage throughout the State of Florida.

       5.      Venue is proper in Orange County, Florida because the Defendant has offices

for transaction of its customary business in Orange County, Florida.

       6.      All conditions precedent to the bringing of this claim have been performed.


                                   FACTUAL BACKGROUND

       7.      At all times material hereto, Jazmine Padin (“Padin”) and Natalie Rivera

(“Rivera”) (collectively “Insureds”) were insured under policy of insurance issued by Allstate

Insurance Company and Allstate Property and Casualty Insurance Company, respectively, copies

of which are in the possession of Defendants.

       8.      At all times material hereto, Defendants claim that their policies contained a notice

pursuant to Fla. Stat. § 627.736(5)(a)(5) that they would limit payment pursuant to the fee

schedules set forth in Fla. Stat. § 627.736(5)(a)(5) (the “Schedule of Maximum Charges”).

       9.      On or about September 29, 2017, Padin was involved in a motor vehicle accident

resulting in bodily injuries to her person.

       10.     On or about July 30, 2017, Rivera was involved in a motor vehicle accident

resulting in bodily injuries to her person.

       11.     As a direct and proximate result of their respective injuries, the Insureds received
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 8 of 27 PageID 17




treatment from Plaintiff, which provided reasonable, related and necessary medical services

to the Insureds.

       12.      At all times material hereto, Plaintiff was an assignee pursuant to a respective

Assignment of Benefits for each Insured. A true and correct copy of the Assignments of Benefits

are in the possession of Defendant.

       13.      Plaintiff submitted to Defendants respective claims for its services rendered

pursuant to the Assignments of Benefits.

       14.      In some instances, the charges for services rendered by Plaintiff were less than

the amount allowed under the Schedule of Maximum Charges (the “Lesser Charges”) for each of

the Insureds.

       15.      In response to the Lesser Charges submitted by Plaintiff, rather than pay the full

amount of the Lesser Charges submitted or 80% of the Schedule of Maximum Charges,

Defendants initially paid 80% of the Lesser Charges.

       16.      Upon information and belief, for all claims similarly situated, where the provider

has submitted a charge to Defendants for an amount less that the amount allowed by the Schedule

of Maximum Charges, Defendants have failed to pay the full amount of the charge or 80% of the

Schedule of Maximum Charges, and instead has paid only 80% of the charge submitted.

       17.      Plaintiff, on behalf of itself and all others similarly situated, seeks a determination

of its rights under the subject insurance policy, under Florida Statutes § 627.736(5)(a)5 (2016), and

declaratory relief pursuant to Chapter 86.

                       PERSONAL INJURY PROTECTION HISTORY

        18.     Since the 1970’s, Florida has operated under a “no-fault” system for automobile

insurance. Vehicle Defendant are required to secure “personal injury protection” or “PIP”

coverage which provides a minimum of $10,000.00 in combined medical expense and lost wage
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 9 of 27 PageID 18




coverage.

        19.    On or about January 1, 2008, Florida law was amended to allow insurers to limit

reimbursements to 80% of certain schedules of maximum charges, i.e. the Schedule of Maximum

Charges. Fla. Stat. § 627.736(5)(a)2-5 (2008).

        20.    Effective July 1, 2012, Fla. Stat. § 627.736 was further amended to require insurers

to provide notice of the insurer’s election to use the Schedule of Maximum Charges in order to

limit payment to 80% of the Schedule of Maximum Charges. Further, if the Schedule of

Maximum Charges are properly elected and if a provider submits a charge for less than the amount

allowed by the Schedule of Maximum Charges, the insurer may pay the Lesser Charge as follows:

            [A] n insurer may limit payment as authorized by this paragraph only if the
            insurance policy includes a notice at the time of issuance or renewal that
            the insurer may limit payment pursuant to the schedule of charges specified
            in this paragraph. A policy form approved by the office satisfies this
            requirement. If a provider submits a charge for an amount less than the
            amount allowed under subparagraph 1., the insurer may pay the amount
            of the charge submitted.

 Fla. Stat. § 627.736(5)(a)5.
        21.     At all times material hereto, Defendants claim their respective policies elected to

use the Schedule of Maximum Charges to limit reimbursements in accordance with Fla. Stat. §

627.736(5).

                         CLASS REPRESENTATIVE ALLEGATIONS


        22.    Plaintiff seeks to be designated as “Class Representative” and as Class

Representative brings this action on its own behalf and on behalf of all insureds and their assignees

similarly situated pursuant to Florida Rules of Civil Procedure 1.220(b)(1)(A) and/or 1.220(b)(2)

in that inconsistent or varying adjudications concerning individual Members of the Class may

establish incompatible standards of conduct for Defendants, and Defendants have acted or refused
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 10 of 27 PageID 19




 to act on grounds or in a manner generally applicable to all Members of the Class, thereby

 making this action and the relief sought appropriate to the entire Class.

          23.   Members are defined as follows:


             Any and all Defendant’s insureds, and health care providers as
             assignees of Defendant’s insureds, who submitted charges for less than the
             amount allowed under Fla. Stat. § 627.736(5)(a)1 and received payment
             of 80% of the charge rather than the full amount of the charge submitted
             or 80% of the Schedule of Maximum Charges.
  Plaintiff and Class Members reserve the right to amend the class definition as discovery proceeds

  and to conform to the evidence.

          24.   Numerosity: Plaintiff alleges, on information and belief, that the number of Class

 Members is so numerous that joinder of them is impractical. Plaintiff’s belief is based on the

 fact that Defendants sell a large amount of insurance policies in the State of Florida, that this issue

 has spanned the entire five-year statute of limitations and continues presently, and on information

 indicating that Defendants have a general business practice of paying only 80% of the charge

 submitted where the charge was for an amount less than the amount allowed by the Schedule of

 Maximum Charges.

          25.   The Members of the Class will be easily ascertained through Defendants’ records

 through discovery and will consist of all insureds and assignees of insureds who submitted a

 charge for an amount less than the amount allowed by the Schedule of Maximum Charges and

 were paid 80% of the charge submitted rather than the full amount of the charge or 80% of the

 Schedule of Maximum Charges.

          26.   Commonality: There are questions of law and fact that are common to all

 Members of the Class. The principal common issues include:

                  a. Whether Defendants are allowed to pay 80% of a charge submitted for less
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 11 of 27 PageID 20




                      than the amount allowed by the Schedule of Maximum Charges, or must

                      reimburse the full amount of the Lesser Charge or 80% of the amount allowed

                      by the Schedule of Maximum Charges;

                  b. Whether Defendants’ payment of 80% of the charge submitted, rather than

                      the full amount of the Lesser Charge or 80% of the Schedule of Maximum

                      Charges, violates Florida law.

          27.   Typicality: The claims of the Class Representative are typical of the claims that

 would be asserted by other Members of the Class in that, in proving its claims, Plaintiff will prove

 the claims of all Class Members. Plaintiff and each Class Member is an insured or assignee of an

 insured under Defendants’ respective PIP policies that contain the respective Policy language at

 issue here, whose charge submitted was for less than the amount allowed by the Schedule of

 Maximum Charges and was paid at 80% of the charge submitted, and Plaintiff and each Class

 Member will seek declaratory relief to determine their rights under Defendants’ respective

 policies and Florida law.      All Class Members, like the Plaintiff, were similarly injured by

 Defendant’s conduct.

          28.   Adequacy: The Class Representative is a health care provider and assignee of

 benefits of I nsureds of Defendants, doing business in S e m i n o l e County, Florida, which has

 no interest that conflicts with, or is otherwise antagonistic to, the interests of other Class Members.

 Plaintiff will fairly and adequately protect and represent the interests of each Member of the

 Class. Additionally, the Class Representative is fully aware of its responsibility as Class

 Representative and has retained experienced counsel fully capable of, and intent upon, vigorously

 pursuing the action. Class counsel has extensive experience in class and/or insurance claims and

 litigation.

          29.   The questions of law or fact common to the Class Representative's claims and the
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 12 of 27 PageID 21




 claim of each Member of the Class as described above predominate over any questions of law or

 fact affecting only individual Members of the Class. Moreover, class representation is clearly

 superior to other available methods for resolving the Plaintiff’s and Class Members’ claims.

 Judicial economy is well served by concentrating all of the Class Members' claims in one forum

 in one proceeding. No undue management difficulties mitigate against class action treatment of

 this case.     Additionally, Defendants’ actions are generally applicable to the Class as a whole

 thereby making declaratory relief to the entire Class particularly appropriate.


                                  COUNT I - DECLARATORY RELIEF

          30.      The Class Representative realleges paragraphs 1 through 29 above as if

 specifically set forth herein.

          31.      Plaintiff and each Class Member have submitted a charge to Defendants for an

 amount less than the amount allowed under Fla. Stat. § 627.736(5)(a)1, and have received

 payment of 80% of the charge.

          30.      At all times material hereto, Defendants claim their respective policies elected to

  limit payment pursuant to the Schedule of Maximum Charges set forth in Fla. Stat. § 627.736(5).

          31.      At all times material hereto, Fla. Stat. § 627.736(5)(a)5 provided that where an

  insurer has elected to limit payment pursuant to the Schedule of Maximum Charges and a

  provider submits a charge for an amount less than the amount allowed by § 627.736(5)(a)1,

  then “the insurer may pay the amount of the charge submitted,” rather than paying 80% of

  the Schedule of Maximum Charges.

          32.     Despite the clear and unambiguous language of Fla. Stat. § 627.736(5)(a)5, where

  a provider submits to Defendants a charge for less than the amount allowed under Fla. Stat. §
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 13 of 27 PageID 22




  627.736(5)(a)1, Defendants do not pay the full amount of the charge submitted or 80% of the

  Schedule of Maximum Charges, but instead pays only 80% of the charge submitted.

          33.   Plaintiff, on behalf of itself and Class Members, is in doubt as to its rights under

  Fla. Stat. § 627.736(5)(a)5, and requests that this Court declare its rights and obligations under

  the foregoing statute.

          34.     There is a bona fide, actual, present, practical need for the Court to declare if

 Defendants’ respective payments of only 80% of charges submitted for less than the amount

 allowed under the Schedule of Maximum Charges is permitted under Florida law.

          35.   Plaintiff and the Class Members have an interest adverse to Defendants, and the

  declaration requested deals with a present ascertainable state of facts as presented in the allegations

  set forth above.

        36.     There is an actual controversy between Defendants and Plaintiff and all Class

 Members concerning the application of Florida law under which Plaintiff and the Class are

 beneficiaries and/or assignees of insureds.

          37.     Plaintiff has retained the undersigned counsel to prosecute this action and is

 entitled to the recovery of its reasonable attorneys' fees and costs pursuant to Fla. Stat. §§ 627.428

 and/or 627.736(8).

          WHEREFORE, Plaintiff, REVIVAL CHIROPRACTIC LLC A/A/O JAZMINE PADIN

  AND NATALIE RIVERA, respectfully requests this Court order the following relief against the

  Defendants, ALLSTATE INSURANCE COMPANY AND ALLSTATE PROPERTY AND

  CASUALTY INSURANCE COMPANY:

          A.      Finding that this action satisfies the prerequisites for maintenance as a Class

  Action set forth in Florida Rules of Civil Procedure 1.220(b)(1)(A) and/or 1.220(b)(2);
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 14 of 27 PageID 23




        B.     Designating Plaintiff as Representative of the Class and its counsel as Class

 Counsel;

        C.     Entering a judgment in favor of Plaintiff and the Class Members and against

 Defendants as follows:

               1.      Certifying that this case is properly maintainable as a Class Action under

        Florida Rules of Civil Procedure 1.220(b)(1)(A) and/or 1.220(b)(2);

               2.      Declaring that Defendants violated Florida law by paying only 80% of

        the charges submitted where the charges submitted were for less than the amounts

        allowed pursuant to Fla. Stat. § 627.736(5)(a)1;

               3.     Requiring Defendants to pay Plaintiff’s reasonable attorneys' fees and costs

        pursuant to Fla. Stat. §§ 627.428 and/or 627.736(8); and

               4.      Granting such further relief as the Court deems just and equitable.

       Dated this ________________, 2018.

                                             Respectfully submitted,


                                             /s/ Lawrence M. Kopelman
                                             LAWRENCE M. KOPELMAN, P.A.
                                             Lawrence M. Kopelman
                                             Florida Bar No. 288845
                                             LMK@kopelblank.com
                                             One West Las Olas Blvd., Suite 500
                                             Fort Lauderdale, FL 33301
                                             Telephone: (954) 462-6855
                                             Facsimile:(954) 525-4300

                                             /s/ Alyson M. Laderman          .
                                             THE ORLANDO LAW GROUP, P.L.
                                             Alyson M. Laderman
                                             Florida Bar No. 657980
                                             P: ALaderman@theorlandolawgroup.com
                                             S: MAcevedo@theorlandolawgroup.com
                                             940 Centre Circle, Suite 3002
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 15 of 27 PageID 24




                                    Altamonte Springs, FL 32714
                                    Telephone: (407) 512-4394 ext. 118
                                    Facsimile: (407) 955-4654
Filing # Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 16 of 27 PageID 25
         83768229  E-Filed 01/23/2019 01:01:42 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             NINTH JUDICIAL CIRCUIT IN AND
                                                             FOR ORANGE COUNTY, FLORIDA

         REVIVAL CHIROPRACTIC LLC                            CASE NO.:      2019-CA-940
         A/A/O JAZMINE PADIN AND NATALIE
         RIVERA,

                PLAINTIFF,

         v.

         ALLSTATE INSURANCE COMPANY AND
         ALLSTATE PROPERTY AND CASUALTY
         INSURANCE COMPANY,

                DEFENDANT.
                                                      /

                     SUMMONS: PERSONAL SERVICE ON A CORPORATION
              ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVIDUO
                  CITATION: L’ASSIGNATION PERSONAL SUR UN INDIVIDUEL

        TO:    ALLSTATE INSURANCE COMPANY
               c/o Florida Chief Financial Officer as RA
               200 East Gaines Street
               Tallahassee, FL 32399-4201

                                                 IMPORTANT

                A lawsuit has been filed against you. You have twenty (20) calendar days after this
        Summons is served on you to file a written response to the attached Complaint with the Clerk of
        this Court. A phone call will not protect you. Your written response, including the case number
        given above and the names of the parties, must be filed if you want the Court to hear your side of
        the case. If you do not file your response on time, you may lose the case, and your wages, money,
        and property may thereafter be taken without further warning from the Court. There are other
        legal requirements. You may want to call an attorney right away. If you do not know an attorney,
        you may call an attorney referral service or a legal aid office (listed in the phone book).
                If you choose to file a written response yourself, at the same time you file your written
        response to the Court you must also mail or take a copy of your written response to the
        "Plaintiff/Plaintiff's Attorney", Alyson Laderman, Esquire, The Orlando Law Group, PL,
        12301 Lake Underhill Road, Suite 213, Orlando, Florida 32828.

                                                IMPORTANTE
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 17 of 27 PageID 26




         Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
 de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
 Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
 presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
 interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
 despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
 Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
 Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
 la guia telefonica.
         Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del
 Demandante), Alyson Laderman, Esquire, The Orlando Law Group, PL, 12301 Lake
 Underhill Road, Suite 213, Orlando, Florida 32828.

                                            IMPORTANT

         Des poursuites judiciares ont ete entreprises contre vous. Vous avez vingt (20) jours
 consecutifs a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la
 plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous
 proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier
 ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause.
 Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause
 ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
 ulterieur du tribunal. Il y a d'autres obligations juridiques et vous pouvez requerir les services
 immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service
 de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).
         Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
 meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
 "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous, Alyson Laderman,
 Esquire, The Orlando Law Group, PL, 12301 Lake Underhill Road, Suite 213, Orlando,
 Florida 32828.

 THE STATE OF FLORIDA

 TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy
 of the complaint in this lawsuit on the above-named person.

 DATED: _____________________
             1/29/2019                                   (SEAL)

                                                         CLERK OF THE COURT
                                                         Tiffany Moore Russell
                                                          s/ Dania Lopez, Deputy Clerk
                                                          2019.01.29 03:05:15 -05'00'
                                                          Civil Division
                                                          425 N. Orange Avenue
                                                          Room 310
                                                          Orlando, Florida 32801
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 18 of 27 PageID 27




                                             By: _______________________________________
                                                                             Deputy Clerk

        If you are a person with a disability who needs any accommodation in order to
 participate in a court proceeding or event, you are entitled, at no cost to you, to the provision
 of certain assistance. Please contact: in Orange County, ADA Coordinator, Human
 Resources, Orange County Courthouse, 425 N. Orange Avenue, Suite 510, Orlando, Florida,
 (407) 836-2303, fax: 407-836-2204 at least 7 days before your scheduled court appearance, or
 immediately upon receiving notification if the time before the scheduled court appearance is
 less than 7 days. If you are hearing or voice impaired, call 711 to reach the
 Telecommunications Relay Service.
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 19 of 27 PageID 28




                                                      IN THE CIRCUIT COURT OF THE
                                                      NINTH JUDICIAL CIRCUIT IN AND
                                                      FOR ORANGE COUNTY, FLORIDA

  REVIVAL CHIROPRACTIC LLC                            CASE NO.:
  A/A/O JAZMINE PADIN AND NATALIE
  RIVERA,

         PLAINTIFF,

  v.

  ALLSTATE INSURANCE COMPANY AND
  ALLSTATE PROPERTY AND CASUALTY
  INSURANCE COMPANY,

         DEFENDANT.
                                               /

              SUMMONS: PERSONAL SERVICE ON A CORPORATION
       ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVIDUO
           CITATION: L’ASSIGNATION PERSONAL SUR UN INDIVIDUEL

 TO:    ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
        c/o Florida Chief Financial Officer as RA
        200 East Gaines Street
        Tallahassee, FL 32399-4201

                                          IMPORTANT

         A lawsuit has been filed against you. You have twenty (20) calendar days after this
 Summons is served on you to file a written response to the attached Complaint with the Clerk of
 this Court. A phone call will not protect you. Your written response, including the case number
 given above and the names of the parties, must be filed if you want the Court to hear your side of
 the case. If you do not file your response on time, you may lose the case, and your wages, money,
 and property may thereafter be taken without further warning from the Court. There are other
 legal requirements. You may want to call an attorney right away. If you do not know an attorney,
 you may call an attorney referral service or a legal aid office (listed in the phone book).
         If you choose to file a written response yourself, at the same time you file your written
 response to the Court you must also mail or take a copy of your written response to the
 "Plaintiff/Plaintiff's Attorney", Alyson Laderman, Esquire, The Orlando Law Group, PL,
 12301 Lake Underhill Road, Suite 213, Orlando, Florida 32828.

                                         IMPORTANTE
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 20 of 27 PageID 29




         Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
 de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
 Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
 presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
 interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
 despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
 Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
 Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
 la guia telefonica.
         Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del
 Demandante), Alyson Laderman, Esquire, The Orlando Law Group, PL, 12301 Lake
 Underhill Road, Suite 213, Orlando, Florida 32828.

                                            IMPORTANT

         Des poursuites judiciares ont ete entreprises contre vous. Vous avez vingt (20) jours
 consecutifs a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la
 plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous
 proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier
 ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause.
 Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause
 ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
 ulterieur du tribunal. Il y a d'autres obligations juridiques et vous pouvez requerir les services
 immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service
 de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).
         Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
 meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
 "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous, Alyson Laderman,
 Esquire, The Orlando Law Group, PL, 12301 Lake Underhill Road, Suite 213, Orlando,
 Florida 32828.

 THE STATE OF FLORIDA

 TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy
 of the complaint in this lawsuit on the above-named person.

 DATED: _____________________                           (SEAL)

                                                        CLERK OF THE COURT
                                                        Tiffany Moore Russell
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 21 of 27 PageID 30




                                             By: _______________________________________
                                                                             Deputy Clerk

        If you are a person with a disability who needs any accommodation in order to
 participate in a court proceeding or event, you are entitled, at no cost to you, to the provision
 of certain assistance. Please contact: in Orange County, ADA Coordinator, Human
 Resources, Orange County Courthouse, 425 N. Orange Avenue, Suite 510, Orlando, Florida,
 (407) 836-2303, fax: 407-836-2204 at least 7 days before your scheduled court appearance, or
 immediately upon receiving notification if the time before the scheduled court appearance is
 less than 7 days. If you are hearing or voice impaired, call 711 to reach the
 Telecommunications Relay Service.
Filing # Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 22 of 27 PageID 31
         84565068  E-Filed 02/07/2019 11:24:30 AM


                                                        IN THE CIRCUIT COURT OF THE
                                                        NINTH JUDICIAL CIRCUIT IN AND
                                                        FOR ORANGE COUNTY, FLORIDA

         REVIVAL CHIROPRACTIC LLC A/A/O                 CASE NO.: 2019-CA-000940-O
         JAZMINE PADIN AND NATALIE
         RIVERA,

               PLAINTIFF,

         v.

         ALLSTATE INSURANCE COMPANY
         AND ALLSTATE PROPERTY AND
         CASUALTY INSURANCE COMPANY,

               DEFENDANT.
                                                  /

                          PLAINTIFF’S NOTICE OF FILING SERVICE OF
                             PROCESS AND ORIGINAL SUMMONS

               COMES NOW, the Plaintiff, REVIVAL CHIROPRACTIC LLC A/A/O JAZMINE
        PADIN AND NATALIE RIVERA, by and through the undersigned counsel and
        pursuant to the Florida Rules of Civil Procedure, hereby files its Notice of Filing the
        Service of Process and Original Summons.

                                     CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via the
        Florida E-Portal on February 7, 2019.

                                         THE ORLANDO LAW GROUP, PL
                                         940 Centre Circle, Suite 3002
                                         Altamonte Springs, FL 32714
                                         Telephone: (407) 512-4394
                                         Facsimile: (407) 955-4654
                                         ATTORNEYS FOR PLAINTIFF
                                         Primary: Aladerman@TheOrlandoLawGroup.com
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 23 of 27 PageID 32




                              Secondary: Macevedo@theorlandolawgroup.com

                              /s/ _ALYSON M. LADERMAN__
                              ALYSON M. LADERMAN, ESQUIRE
                              Florida Bar No.: 657980
                                                                               *19-000033334*
      Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 24 of 27 PageID 33
                                                                                             *19-000033334*




REVIVAL CHIROPRACTIC LLC A/A/O JAZMINE                        CASE #:          2019-CA-940
PADIN AND NATALIE RIVERA                                      COURT:           NINTH JUDICIAL CIRCUIT
                                                              COUNTY:          ORANGE COUNTY
PLAINTIFF(S)                                                  DFS-SOP #:       19-000033334

VS.

ALLSTATE INSURANCE COMPANY AND
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, CIVIL COVER SHEET




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Friday,
February 1, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, February 7,
2019 to the designated agent for the named entity as shown below.


         ALLSTATE INSURANCE COMPANY
         DONNA MOCH
         1200 SOUTH PINE ISLAND ROAD
         PLANTATION, FL 33324




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer
cc to:


ALYSON M. LADERMAN
PARTNER
THE ORLANDO LAW GROUP
12301 LAKE UNDERHILL ROAD
SUITE 213                                                                                            DKG

ORLANDO, FL 32828

                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                                    Filing # Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 25 of 27 PageID 34
                                             83768229  E-Filed 01/23/2019 01:01:42 PM


                                                                                                                                        IN THE CIRCUIT COURT OF THE
                                                                                                                                        NINTH JUDICIAL CIRCUIT IN AND
                                                                                                                                        FOR ORANGE COUNTY, FLORIDA

                                                                                    REVIVAL CHIROPRACTIC LLC                            CASE NO.:      2019-CA-940
                                                                                    A/A/O JAZMINE PADIN AND NATALIE
                                                                                    RIVERA,

                                                                                           PLAINTIFF,

                                                                                    v.

                                                                                    ALLSTATE INSURANCE COMPANY AND
on 01 February, 2019 and served on defendant or named party on 07 February, 2019




                                                                                    ALLSTATE PROPERTY AND CASUALTY
                                                                                    INSURANCE COMPANY,

                                                                                           DEFENDANT.
                                                                                                                                 /
                 RECEIVED AS STATUTORY REGISTERED AGENT

                  by the Florida Department of Financial Services




                                                                                                SUMMONS: PERSONAL SERVICE ON A CORPORATION
                                                                                         ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVIDUO
                                                                                             CITATION: L’ASSIGNATION PERSONAL SUR UN INDIVIDUEL

                                                                                   TO:    ALLSTATE INSURANCE COMPANY
                                                                                          c/o Florida Chief Financial Officer as RA
                                                                                          200 East Gaines Street
                                                                                          Tallahassee, FL 32399-4201

                                                                                                                            IMPORTANT

                                                                                           A lawsuit has been filed against you. You have twenty (20) calendar days after this
                                                                                   Summons is served on you to file a written response to the attached Complaint with the Clerk of
                                                                                   this Court. A phone call will not protect you. Your written response, including the case number
                                                                                   given above and the names of the parties, must be filed if you want the Court to hear your side of
                                                                                   the case. If you do not file your response on time, you may lose the case, and your wages, money,
                                                                                   and property may thereafter be taken without further warning from the Court. There are other
                                                                                   legal requirements. You may want to call an attorney right away. If you do not know an attorney,
                                                                                   you may call an attorney referral service or a legal aid office (listed in the phone book).
                                                                                           If you choose to file a written response yourself, at the same time you file your written
                                                                                   response to the Court you must also mail or take a copy of your written response to the
                                                                                   "Plaintiff/Plaintiff's Attorney", Alyson Laderman, Esquire, The Orlando Law Group, PL,
                                                                                   12301 Lake Underhill Road, Suite 213, Orlando, Florida 32828.

                                                                                                                           IMPORTANTE
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 26 of 27 PageID 35




         Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
 de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
 Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
 presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
 interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
 despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
 Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
 Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
 la guia telefonica.
         Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del
 Demandante), Alyson Laderman, Esquire, The Orlando Law Group, PL, 12301 Lake
 Underhill Road, Suite 213, Orlando, Florida 32828.

                                            IMPORTANT

         Des poursuites judiciares ont ete entreprises contre vous. Vous avez vingt (20) jours
 consecutifs a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la
 plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous
 proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier
 ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause.
 Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause
 ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
 ulterieur du tribunal. Il y a d'autres obligations juridiques et vous pouvez requerir les services
 immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service
 de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).
         Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
 meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
 "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous, Alyson Laderman,
 Esquire, The Orlando Law Group, PL, 12301 Lake Underhill Road, Suite 213, Orlando,
 Florida 32828.

 THE STATE OF FLORIDA

 TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy
 of the complaint in this lawsuit on the above-named person.

 DATED: _____________________
             1/29/2019                                   (SEAL)

                                                         CLERK OF THE COURT
                                                         Tiffany Moore Russell
                                                          s/ Dania Lopez, Deputy Clerk
                                                          2019.01.29 03:05:15 -05'00'
                                                          Civil Division
                                                          425 N. Orange Avenue
                                                          Room 310
                                                          Orlando, Florida 32801
Case 6:19-cv-00445-PGB-LRH Document 1-1 Filed 03/07/19 Page 27 of 27 PageID 36




                                             By: _______________________________________
                                                                             Deputy Clerk

        If you are a person with a disability who needs any accommodation in order to
 participate in a court proceeding or event, you are entitled, at no cost to you, to the provision
 of certain assistance. Please contact: in Orange County, ADA Coordinator, Human
 Resources, Orange County Courthouse, 425 N. Orange Avenue, Suite 510, Orlando, Florida,
 (407) 836-2303, fax: 407-836-2204 at least 7 days before your scheduled court appearance, or
 immediately upon receiving notification if the time before the scheduled court appearance is
 less than 7 days. If you are hearing or voice impaired, call 711 to reach the
 Telecommunications Relay Service.
